DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-22 of U.S. Patent No. 10,892,244. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,892,244 discloses a device containing all of the elements of present Claim 1, and suggests the limitations “a method comprising: providing a printed circuit board (PCB), a broad side of the PCB comprising a first surface and a first plurality of conductive pads; providing an integrated circuit, a broad side of the integrated circuit comprising a second surface and a plurality of conductive pads; interposing a compliant connector b the integrated circuit and the PCB, wherein pairs of the conductive pads are arranged in one to one alignment, each pair comprising a first conductive pad of the first plurality and a second conductive pad of the second plurality opposing the first conductive pad across a thickness of the compliant connector; and loading of the compliant connector with a mechanical stress, wherein the compliant connector; based on the mechanical stress, simultaneously contacts the first and second surfaces and the first and second pluralities of conductive pads; is configured to form electrical pathways between the pairs of conductive pads, the electrical pathways having curvatures of varying radii; and is configured to elastically deform based on a thermal expansion mismatch between the PCB and integrated circuit wafer”. Method steps such as “providing” , “interposing”, “arranging” and “is prima facie obvious to assemble the device of  U.S. Patent No. 10,892,244.  Claims 1 and 11 of U.S. Patent No. 10,892,244.

With respect to Claim 2, U.S. Patent No. 10,892,244 makes obvious the limitation “wherein interposing the compliant connector comprises, while the compliant connector is in an uncompressed state: arranging the compliant connector between the PCB and the integrated circuit; and aligning the pairs of the conductive pads of the first and second pluralities”. See Claim 7 of U.S. Patent No. 10,892,244. 
	With respect to Claim 3, U.S. Patent No. 10,892,244 makes obvious the limitation “wherein loading the compliant connector with the mechanical stress comprises: with the compliant connector initially in the uncompressed state, compressing the compliant connector between the PCB and the integrated circuit to place the compliant connector into a seated position; and securing the integrated circuit relative to the PCB to retain the compliant connector in the seated position”. See Claim 11 of U.S. Patent No. 10,892,244.
	With respect to Claim 4, U.S. Patent No. 10,892,244 makes obvious the limitation “securing the integrated circuit relative to the PCB comprises: statically coupling the compliant connector to each of the first and second surfaces”. See Claim 3 of U.S. Patent No. 10,892,244.
	With respect to Claim 5, U.S. Patent No. 10,892,244 makes obvious the limitation “ loading the compliant connector with the mechanical stress comprises: dynamically absorbing a shear stress, the shear stress arising from a thermal expansion of at least one of: the PCB and the integrated circuit”. See Claim 11 of U.S. Patent No. 10,892,244.
	With respect to Claim 6, U.S. Patent No. 10,892,244 makes obvious the limitation “wherein the varying radii of the arcuate electrical pathway shift according to the dynamic absorption of the shear stress”. See Claims 20-21 of U.S. Patent No. 10,892,244.

	With respect to Claim 8, U.S. Patent No. 10,892,244 makes obvious the limitation “the compliant connector comprises an elastomeric body and a plurality of conductive elements arranged therein”. See Claim 4 of U.S. Patent No. 10,892,244.
	With respect to Claim 9, U.S. Patent No. 10,892,244 makes obvious the limitation “each of the electrical pathways comprises ball wire”. See Claim 2 of U.S. Patent No. 10,892,244.
	With respect to Claim 10, U.S. Patent No. 10,892,244 makes obvious the limitation “the mechanical stress comprises a shear stress, wherein the varying radii of the arcuate electrical pathway shift based on the plurality of conductive elements sliding against each other”. See Claims 20-21 of U.S. Patent No. 10,892,244.
	With respect to Claim 11, U.S. Patent No. 10,892,244 makes obvious the limitation “the PCB and the integrated circuit wafer have different coefficients of thermal expansion, wherein the thermal expansion mismatch is based on a difference between the different coefficients of thermal expansion of the integrated circuit wafer and the PCB”. See Claim 1 of U.S. Patent No. 10,892,244.
	With respect to Claim 12, U.S. Patent No. 10,892,244 makes obvious the limitation “an area of the first surface of the integrated circuit exceeds 7,300 square millimeters”. See Claim 19 of U.S. Patent No. 10,892,244.


	With respect to Claim 14, U.S. Patent No. 10,892,244 makes obvious the limitation “wherein the compliant connector comprises a plurality of conductive elements distributed within a body of an elastomeric membrane”. See Claim 5 of U.S. Patent No. 10,892,244.
	With respect to Claim 15, U.S. Patent No. 10,892,244 makes obvious the limitation “wherein the PCB and the integrated circuit have different coefficients of thermal expansion, wherein the thermal expansion mismatch is based on a difference between the different coefficients of thermal expansion of the integrated circuit wafer and the PCB”. See Claims 1 and 8 of U.S. Patent No. 10,892,244.
	With respect to Claim 16, U.S. Patent No. 10,892,244 makes obvious the limitation “wherein the integrated circuit defines a broad face, wherein distinct pairs of conductive pads have one-to one alignment along a direction normal to the broad face, each distinct pair of conductive pads comprising a conductive pad of the first plurality and a corresponding conductive pad of the second plurality”. See Claim 7 of U.S. Patent No. 10,892,244.
	With respect to Claim 17, U.S. Patent No. 10,892,244 makes obvious the limitation “the compliant connector is configured to connect the PCB and the integrated circuit wafer using a plurality of electrical pathways between the distinct pairs of conducting pads, the electrical pathways having curvatures of varying radii”. See Claim 16 and 20-21 of U.S. Patent No. 10,892,244.


	With respect to Claim 19, U.S. Patent No. 10,892,244 makes obvious the limitation “wherein an area of the first surface of the integrated circuit exceeds 7300 square millimeters”. See Claim 19 of U.S. Patent No. 10,892,244.
	With respect to Claim 20, U.S. Patent No. 10,892,244 makes obvious the limitation “the system further comprises the integrated circuit and the PCB”. See Claims 8-9 of U.S. Patent No. 10,892,244.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,672,732. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,672,732 makes obvious the limitations “a method comprising: providing a printed circuit board (PCB), a broad side of the PCB comprising a first surface and a first plurality of conductive pads; providing an integrated circuit, a broad side of the integrated circuit comprising a second surface and a plurality of conductive pads; interposing a compliant connector b the integrated circuit and the PCB, wherein pairs of the conductive pads are arranged in one to one alignment, each pair comprising a first conductive pad of the first plurality and a second conductive pad of the second plurality opposing the first conductive pad across a thickness of the compliant connector; and loading of the compliant connector with a mechanical stress, wherein the compliant connector; based on the mechanical stress, simultaneously contacts the first and second surfaces and the first and second pluralities of conductive pads; is configured to form electrical pathways between the pairs of conductive pads, the electrical pathways having curvatures of varying .
Even though Claim 14 of U.S. Patent No. 10,672,732 discloses a semiconductor wafer, the limitations of present Claim 1 would be prima facie obvious as Claim 16 of  U.S. Patent No. 10,672,732 discloses integrated dies.  
	With respect to Claim 2, U.S. Patent No. 10,672,732 makes obvious the limitation “wherein interposing the compliant connector comprises, while the compliant connector is in an uncompressed state: arranging the compliant connector between the PCB and the integrated circuit; and aligning the pairs of the conductive pads of the first and second pluralities”. See Claims 5-6 of U.S. Patent No. 10,672,732.
	With respect to Claim 3, U.S. Patent No. 10,672,732 makes obvious the limitation “wherein loading the compliant connector with the mechanical stress comprises: with the compliant connector initially in the uncompressed state, compressing the compliant connector between the PCB and the integrated circuit to place the compliant connector into a seated position; and securing the integrated circuit relative to the PCB to retain the compliant connector in the seated position”. See Claims 7-8 and 14 of U.S. Patent No. 10,672,732.
	With respect to Claim 4, U.S. Patent No. 10,672,732 makes obvious the limitation “securing the integrated circuit relative to the PCB comprises: statically coupling the compliant connector to each of the first and second surfaces”. See Claim 11 of U.S. Patent No. 10,672,732.
	With respect to Claim 5, U.S. Patent No. 10,672,732 makes obvious the limitation “ loading the compliant connector with the mechanical stress comprises: dynamically absorbing a shear stress, the shear stress arising from a thermal expansion of at least one of: the PCB and the integrated circuit”.  See Claims 8-9 and 15 of U.S. Patent No. 10,672,732. 

prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1966). 
	With respect to Claim 7, U.S. Patent No. 10,672,732 makes obvious the limitation “ wherein each of the electrical pathways comprises a first and second end respectively coupled to the first and second conductive pads of a corresponding pair of conductive pads, wherein the first and second ends are within the thickness of the compliant connector, wherein the first and second ends are electrically decoupled in the uncompressed state, wherein loading the compliant connector with the mechanical stress comprises electrically coupling the first and second ends to form the electrical pathway”. See Claims 5-6 of U.S. Patent No. 10,672,732.
	With respect to Claim 8, U.S. Patent No. 10,672,732 makes obvious the limitation “the compliant connector comprises an elastomeric body and a plurality of conductive elements arranged therein”.  See Claims 2-3 of U.S. Patent No. 10,672,732.
	With respect to Claim 9, U.S. Patent No. 10,672,732  makes obvious the limitation  “each of the electrical pathways comprises ball wire”.  See Claim 12 of U.S. Patent No. 10,672,732.  
With respect to Claim 10, U.S. Patent No. 10,672,732 makes obvious the limitation “the mechanical stress comprises a shear stress, wherein the varying radii of the arcuate electrical pathway shift based on the plurality of conductive elements sliding against each other”. See Claims 7-9 of U.S. Patent No. 10,672,732. Moreover, changes of shape are prima facie obvious. See In re Dailey, 149 USPQ 47 (CCPA 1966). 
With respect to Claim 11, U.S. Patent No. 10,672,732  makes obvious the limitation “ the PCB and the integrated circuit wafer have different coefficients of thermal expansion, wherein the thermal expansion mismatch is based on a difference between the different coefficients of thermal expansion of the integrated circuit wafer and the PCB”. See Claims 7-9 of U.S. Patent No. 10,672,732.
prima facie obvious. See In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to Claim 13, U.S. Patent No. 10,672,732 makes obvious “a compliant connector configured to be: interposed between an integrated circuit and a printed circuit board (PCB); and loaded with mechanical stress, wherein based on the mechanical stress, the compliant connector is configured to: contact both a first surface of the PCB and a plurality of conductive pads of the PCB; contact both a first surface of the integrated circuit wafer and a plurality of conductive pads of the integrated circuit wafer; and elastically deform based on a thermal expansion mismatch between the semiconductor wafer and the PCB”. See Claims 6-7 of U.S. Patent No. 10,672,732.
	With respect to Claim 14, U.S. Patent No. 10,672,732 makes obvious “wherein the compliant connector comprises a plurality of conductive elements distributed within a body of an elastomeric membrane”. See Claim 2 of U.S. Patent No. 10,672,732.
	With respect to Claim 15, U.S. Patent No. 10,672,732 makes obvious “ wherein the PCB and the integrated circuit have different coefficients of thermal expansion, wherein the thermal expansion mismatch is based on a difference between the different coefficients of thermal expansion of the integrated circuit wafer and the PCB”. See Claims 8-9 of U.S. Patent No. 10,672,732.
	With respect to Claim 16, U.S. Patent No. 10,672,732 makes obvious “wherein the integrated circuit defines a broad face, wherein distinct pairs of conductive pads have one-to one alignment along a direction normal to the broad face, each distinct pair of conductive pads comprising a conductive pad of the first plurality and a corresponding conductive pad of the second plurality”. See Claims 6-7 of U.S. Patent No. 10,672,732.
	With respect to Claim 17, U.S. Patent No. 10,672,732 makes obvious “ the compliant connector is configured to connect the PCB and the integrated circuit wafer using a plurality of electrical pathways 
	With respect to Claim 18, U.S. Patent No. 10,672,732  makes obvious “the integrated circuit comprises a singular integrally continuous form having a plurality of distinct die integrally formed within the singular integrally continuous form”. See Claims 3-4 of U.S. Patent No. 10,672,732.
	With respect to Claim 19, and the limitation “wherein an area of the first surface of the integrated circuit exceeds 7300 square millimeters” changes in size are prima facie obvious. See In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to Claim 20,  U.S. Patent No. 10,672,732  makes obvious “the system further comprises the integrated circuit and the PCB”. See Claims 14-16 of U.S. Patent No. 10,672,732.

Claim Objections
Claim 15 is  objected to because of the following informalities:  line 4, the word “water” should be spelled “wafer”.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
December 30, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812